DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eugene Rath on 8/17/2021.
The application has been amended as follows: 
1.	(Currently Amended) A sliding element composed of a copper-zinc alloy comprising:
from 60.0 to 64.0% by weight of Cu,
from 0.2 to 0.5% by weight of Si,
from 0.6 to 1.2% by weight of Fe,
optionally up to a maximum of 1.5% by weight of Sn,
optionally up to a maximum of 0.25% by weight of Pb,
optionally up to a maximum of 0.08% by weight of P,
the balance being Zn and unavoidable impurities,
the copper-zinc alloy having a microstructure comprising a matrix and iron silicides being embedded in the matrix, wherein the matrix comprises α phase and β phase, and wherein the microstructure has at least 90% by volume of the α phase

and up to 1.5% by weight.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-3 and 6 are allowable for the reasons set forth in the Office Action mailed 5/12/2021. Claims 4-5 and 7 are dependent on claim 1 and have been amended to overcome the previous rejections under 35 U.S.C. 112(d), and are thus also in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ANTHONY M LIANG/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736